                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 SERVICE MANAGEMENT GROUP,                        )
 LLC,                                             )
                                                  )
                               Plaintiff,         )
                                                  )          Case No. 4:18-00819-CV-RK
                      v.                          )
                                                  )
 YOUGOV AMERICA, INC.,                            )
                                                  )
                               Defendant.         )
                                               ORDER
       Before the Court is Defendant and Counter Claimant YouGov America, Inc. (“YouGov”)’s
motion to strike Plaintiff Service Management Group, LLC (“SMG”)’s answers and affirmative
defenses to YouGov’s counterclaim. (Doc. 29.) The motion is fully briefed. (Doc. 30, 31, 36.)
After careful consideration, and for the reasons set forth below, the motion is GRANTED in part
and DENIED in part.
                                             Background
       SMG filed its complaint in this Court on October 18, 2018. (Doc. 1.) On September 12,
2019, YouGov filed its answer and counterclaim against SMG. (Doc. 25.) Then on October 3,
2019, SMG filed its answer and affirmative defenses to YouGov’s counterclaim. (Doc. 27.)
YouGov now moves to strike certain affirmative defenses and answers to the counterclaim.
(Doc. 29.)

                                            Legal Standard
       Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure a court may strike from a
pleading an insufficient affirmative defense or “any redundant, immaterial, impertinent, or
scandalous matter.” While courts have “liberal discretion” to strike pleadings under Rule 12(f),
striking a party's pleading is an “extreme measure” that is “viewed with disfavor and infrequently
granted.” Stanbury Law Firm, P.A. v. IRS, 221 F.3d 1059, 1063 (8th Cir. 2000) (internal quotations
and citations omitted).




             Case 4:18-cv-00819-RK Document 49 Filed 04/23/20 Page 1 of 4
                                              Discussion
           YouGov asks the Court to strike (1) SMG’s affirmative defenses 1-6 with prejudice, (2)
SMG’s Affirmative defenses 7-12 with leave to replead, and (3) SMG’s Answer to ¶¶ 7-8, 17, 19-
21, 24, 29, 31-32, 34-37, 44-45, 49, 51-52, 54-57, 64-65, 71-73, 78-80, 85-87, 91-92, 129, 133,
137, 141 of the counterclaim (“SMG answers”) with leave to replead. The Court will address each
in turn.
I.         SMG’s Affirmative Defenses 1-6
           A.      SMG’s Affirmative Defenses 1-4 – Failure to State a Claim
           SMG’s first four affirmative defenses are for failure to state a claim. (Doc. 27.) SMG
argues that it has made more than a bare assertion of failure to state a claim. The Court disagrees
because SMG’s additional allegations amount only to arguments as to why YouGov did not state
a claim.
           Courts in this district have been split over whether failure to state a claim is a proper
affirmative defense. Compare Jennings v. Nash, No. 6:18-CV-03261-NKL, 2019 WL 286750, at
*4 (W.D. Mo. Jan. 22, 2019) (“Failure to state a claim is an improper affirmative defense; such an
assertion is appropriate as a motion to dismiss.”) with Federal Trade Comm’n v. BF Labs Inc., No.
4:14-CV-00815-BCW, 2015 WL 12806580, at *2 (W.D. Mo. Aug. 28, 2015) (“A failure-to-state-
a-claim challenge can take many forms, and it is not immediately apparent that this affirmatively-
stated defense raises the same issues considered in the motion to dismiss . . . . Defendants are
entitled to assert the substance of this defense in their answers.”) However, as noted in Cope v.
Let's Eat Out, Inc., the majority of courts in this circuit have held failure to state a claim is not an
affirmative defense. No. 6:16-CV-03050-SRB, 2017 WL 1425838, at *5 (W.D. Mo. Apr. 18,
2017) (citing cases). The Court agrees. Because failure to state a claim is not an affirmative
defense, YouGov’s motion on this point will be granted and SMG’s affirmative defenses 1-4 will
be struck from their answer to the counterclaim.
           B.      SMG’s Affirmative Defenses 5-6 – Denying Allegations in the Counterclaim
           “Denials of the allegations in the [Counterclaims] or allegations that [YouGov] cannot
prove the elements of [its] claims are not affirmative defenses.” First Fin. Sec., Inc. v. Jones, No.
17-cv-00773, 2017 WL 5751354, at *9 (N.D. Cal. Nov. 28, 2017) (citation omitted). SMG
concedes in its response that affirmative defenses 5 and 6 are “part and parcel of the claims SMG


                                                    2

                Case 4:18-cv-00819-RK Document 49 Filed 04/23/20 Page 2 of 4
 asserted in its Complaint.” (Doc. 31, p. 6.) Because these affirmative defenses either add nothing
 beyond the denials SMG already asserted in response to the Counterclaim, or they are part and
 parcel with the Complaint, the Court will strike “affirmative defenses” 5 and 6 as well. Holzer v.
 Prudential Equity Grp. LLC, 520 F. Supp. 2d 922, 929 (N.D. Ill. 2007) (striking affirmative
 defenses that “are all part and parcel of” allegations in the “answer to [the] complaint” because
 they “serve no purpose other than to cloud the actual dispute in this case”).
 II.    SMG’s Affirmative Defenses 7-12
        While courts within the Eighth Circuit are split on whether the pleading standards for Iqbal
 and Twombly apply to affirmative defenses, the Court is persuaded that such standards do apply to
 the pleading of affirmative defenses. See Cope, 2017 WL 1425838 at *2 (citing cases from this
 district). “The United States Supreme Court announced in Iqbal and Twombly that “[t]o survive a
 motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a
 claim to relief that is plausible on its face.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678
 (2009)). The Court agrees with YouGov that SMG’s affirmative defenses are insufficiently pled.
 SMG merely asserts the “Counterclaims are barred in whole, or in part, by…” and lists several
 legal doctrines as affirmative defenses. Even if the factual basis for said defenses could be found
 in the Complaint or its exhibits as SMG suggests, such does not relieve SMG of the responsibility
 of tying specific factual allegations with the specific defenses being pled. Because motions to
 strike are viewed with disfavor, the Court will grant YouGov’s motion to strike, but grant SMG
 14 days to replead its affirmative defenses 7-12.
III.    SMG’s Answers
        Finally, YouGov moves to strike several of SMG’s answers. In each of these answers,
 SMG states that the cited document “speaks for itself . . . . denies all allegations inconsistent with
 the [cited document] . . . . [and] denies any remaining allegations in [the] Paragraph.” The Court
 agrees with the reasoning of Thornburg v. Open Dealer Exch., LLC, No. 17-06056-CV-SJ-ODS,
 2018 WL 340050, at *3 (W.D. Mo. Jan. 9, 2018). The court in Thornburg reasoned “[a] ‘speaks
 for itself’ response allows Defendant to defend itself while not making a binding admission that
 Plaintiff may use against it later.” Id. SMG’s answers seem to serve this purpose. Therefore, the
 Court will deny YouGov’s motion on this point.




                                                     3

           Case 4:18-cv-00819-RK Document 49 Filed 04/23/20 Page 3 of 4
                                        Conclusion
      Accordingly, and after careful consideration, YouGov’s motion to strike (Doc. 29) is
GRANTED in part and DENIED in part. Specifically, it is ordered that:
          1. YouGov’s motion to strike SMG’s affirmative defenses 1-6 to the counterclaims is
             GRANTED, and such affirmative defenses are struck with prejudice;
          2. YouGov’s motion to strike SMG’s affirmative defenses 7-12 is GRANTED, and
             such affirmative defenses are struck with leave to replead within 14 days of this
             Order;
          3. YouGov’s motion to strike SMG’s answers is DENIED.
      IT IS SO ORDERED.




                                         s/ Roseann A. Ketchmark
                                     ROSEANN A. KETCHMARK, JUDGE
                                     UNITED STATES DISTRICT COURT

  DATED: April 23, 2020




                                              4

         Case 4:18-cv-00819-RK Document 49 Filed 04/23/20 Page 4 of 4
